The judgment of the Supreme Court was entered January 24th 1881,
Per Curiam.
We are of opinion with the learned court below, that both the guardian and ward were residents of the state of Michican, and within the meaning and purview of the Act of April 21st 1856, Pamph. L. 495. If the question regarded the law of succession to the ward’s property the rule might be different. A *78clear distinction exists, as was shown in the able argument of the young gentleman who argued this case for the appellee, between domicile and residence. Every reason of policy and convenience requires the application of the provision of the statute to a case of permanent residence in another state, though in strictness the domicile may remain unchanged.
Decree affirmed, and appeal dismissed at the costs of the appellant.